                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION




BERNARD A. FISH, SR. #948620,

               Petitioner,                                     Case No. 2:18-CV-2
v.
                                                               HON. GORDON J. QUIST
THOMAS WINN,

               Petitioner.
                                   /

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 4, 2019, Magistrate Judge Greeley issued a Report and Recommendation (R

& R) recommending that the Court deny Petitioner’s motion to dismiss (ECF No. 14), which the

magistrate judge construed as a motion to dismiss Respondent’s response and grant Petitioner’s

habeas petition. Petitioner has filed an objection to the R & R, in which he states, “[t]o clear up any

doubt, this court is right Fish does not want his motion to dismiss his case heard by this court.”

(ECF No. 19 at PageID.2476.) Fish’s objection is not entirely clear as to whether he takes issue with

the R & R, but regardless, Fish fails to show any basis for rejecting the R & R. Therefore the Court

will adopt the R & R.

       Therefore,

       IT IS HEREBY ORDERED that the February 4, 2019, Report and Recommendation (ECF

No. 18) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Petitioner’s Objection (ECF No. 19) is OVERRULED

and his Motion to Dismiss (ECF No. 14) is DENIED.


Dated: February 20, 2019                                     /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE
